DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 1 have been fully considered but they are not persuasive in overcoming the previously presented prior art elements. Arguments to the prior art elements will be addressed herein. 
Instant claim generally claims a selection of the measured thickness to correspond to the sum of the thicknesses of the first and second battery: There is no positive recitation of a gap and a filling of gap between cells and the determination of the separator with relationship to a gap. There is no recited purpose or critical goal of the separator identified by the selection process that would give guidance to one of ordinary skill in the art to understand a scientific principle different from that of the prior art. 
The level of one having ordinary skill in the art needs to be given weight in the obviousness rejections. One having ordinary skill in the battery art has a bachelors degree in mechanical, materials, or chemical engineering and is accustomed to working in small groups. The mathematical capabilities are very high compared to a non-bachelor of science grads. Discovery of problems is well within the ability and routine and experimental of solutions to easily identified problems are not necessarily patentable discoveries as the discovery is not novel. 
When investigating the instant specification, the background section is silent to a problem that is solved by the instant invention. It is unclear what novel pursuit the inventors were pursuing and what contribution to science was achieved. Examiner, when considering the level of one having ordinary skill in the art and in light of the below prior art elements, cannot identify a problem that is overcome with a solution that leads to novel method or structure that would not be obviated through routine experimentation
Applicant argues the examiner has boiled down the invention into a “gist” of the invention: Examiner contests that the instant claim and arguments are drawn to an assembly method that is obvious to one having ordinary skill in the art. The delineation of additional steps does not make the claims allowable if the steps are known to exist within the operation of the prior art and what would be well know to one having ordinary skill in the art or what would be discovered through routine experimentation. One could say the method of making a peanut butter and jelly sandwich comprise the steps of walking to the counter, opening the jars, separating the bread, and spreading the contents of the jar onto the sandwich; reciting steps such as “place left foot in front of right foot to move self incrementally closer to the counter, flex left and right shoulder and arm muscles to raise arms from sides of body and position hand around the first jar, apply an opening pressure to the first jar to open said jar…”. This scenario of peanut butter and jelly sandwich assembly is to illustrate that the mere recitation of steps with increasing words, does not distinguish or increase complexity of the resulting actions taken. Instant amendment includes the recitation of “the inserting step is performed after the selection step”, which showcases the additional words that do not present a new and novel invention as a scenario of inserting an object prior to selecting it would be impossible; the mere act of grabbing something to insert it is a selection step. In this sense, examiner addresses the specificity without novel scientific contribution to be met by the prior art which address length determination and in stack pressure as guiding teachings to enable one having ordinary skill to reproduce their invention. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-4, 6-7, 10, 12-13, 16-17, 19-20, 24u is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawase et al (PGPUB 2010/0190049) and further in view of Cho et al (PGPUB 2013/0071718).
Claim 1: Kawase teaches a method for manufacturing a battery assembly [Abstract]. A first battery cell (12A) and a second battery cell (12B) comprise a separator between them [Fig 11]. Applicant’s separator limitation is interpreted the combination of Kawase’s element 11 and element 14 as the combination of these features result in separating two adjacent cells and directly contact the first wall of a first battery cell and a second wall of a second battery cell [Fig 11]. A battery assembly is formed as the result of inserting batteries, separating materials, and enclosures; everything is inserted prior to enclosure [Fig 11]. The predetermined thickness of the cells are taught to be placed into the stack and have their arranged separators placed therebetween [0088-0092]. Measuring and selecting of battery dimensions is taught by Kawase [0090]. In order to meet the stipulated length, stacking pitch, and pressure, separators are utilized; the selection of separators “corresponds” to the sum of the thicknesses of the first and second cells as these material properties are integral variables to the determination of pressure and lengths [0088-0089]. The order of operation steps is obvious to optimize and adjust MPEP 2144.04, certain steps recited in the instant claim inherently occur such as “inserting step is performed after the selecting step”, other naturally stem from the explicitly recited method of assembly and arrangement as taught by the prior art [0088-0089]. 
The prior art explicitly teaches a first scenario of having a first object (11) between a first cell and a second cell, a second scenario of a first object (11) and a second object (44) between adjacent cells, and third scenario of a first object (11) and two second objects (44) between adjacent cells [Fig 11]; it would have been obvious to modify element 11 to have three variable sizes under MPEP 2144.04 making integral in order to make machining easier and allowing less slipping of layers relative to each other during the assembly process at the expense of needing to machine additional layers with the risk that some layers get utilized more than others and need to be reordered/manufactured at variable rates. The prior art teaches the three scenarios and therefor the scenarios are selectable and then an insertion step occurs. 
The prior art establishes a battery module casing have a defined dimension, a predetermined number of battery cells to fit within the battery module, and a desired pressure to be achieved for the batteries within the battery module. The instant claim generally recites a selection of dimension thickness of the separators to be “thickness corresponding to the sum of the thicknesses of the first and second battery cell”. The complex calculations identified by the prior art and the variability of achieving the scientifically indicated means would utilize at least the measurements of each cell. 
Additionally, the prior art teaches the measurements of each cell. The timing of taking the measurements prior to assembly and just before inserting into the case is obvious to one of ordinary skill in that based upon MPEP 2144.04 obvious to reorder method steps. There is no inventive or critical step in changing when measurements are taken. 
Kawase teaches the batteries are measured and arranged in accordance with their sorting [0090]. Additionally, Kawase teaches each of the batteries (12) to be measured [Fig 12; 0093]. The prior art teaches the desire to meet a preset bundling pressure based upon the length dimensions of the battery assembly in the stacking direction of the unit cells [0010]. These batteries are taught to be measured and sorted prior to assembly [Fig 13-14] and therefore would additionally be measured and sorted prior to the assembly and selection of spacing features. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the assembly method of Kawase to include bundle controlling means of separator thicknesses and arrangement of measured cells in order to construct a final battery having the desired bundle pressure. 
Instant claim lays weight to a selection step whereby a group of separators have varying thicknesses. First, it is obvious to make integral MPEP 2144.04 a plurality of single sheets to be combined. The prior art teaches a selection step whereby a dimension of two single sheets are utilized. It would be obvious to have a first single sheet of a first dimension and a second single sheet of a doubling of a first dimension and a third single sheet of a tripling of the first dimension. The choosing to construct a plurality of thickness sheets to have on hand during assembly versus a single sheet that is used in plurality of plies is obvious. 
Additional to MPEP 2144.04 making integral, we also need to consider the level of one having ordinary skill in the art at the time of invention. One having ordinary skill in the art at the time of invention has a bachelors degree and is adjusted to working in small groups of equally educated engineers. The principles of selecting and arranging are well within the scope of one having ordinary skill in the art. The instant claim has not established a criticality for the selection step and a relationship to a gap that solves a problem than what would be well established in the art. In the occurrence that variability of machined battery sizes becomes apparent, routine experimentation to discover a solution to packing batteries in a case would be performed by one of ordinary skill in the art without the use or discovery of novel concept.  Applicant’s recitation of “the separator is the only separator between the first and second cell” is obviated by the MPEP 2144.04 Making Integral, and based upon the skill of one having ordinary skill in the art at the time of the invention. 
MPEP 2144.04 III. Automating a manual activity. Based upon the prior art description of Kawase and one having ordinary skill in the art being at a level of at least a bachelor’s degree in Engineering, the instant claimed invention is not patentably distinct. The instant claimed invention attempts to gain patent coverage for a simple sorting and packing. The prior art teaches mechanisms as well as motivations and therefore the mere automation or adjustments to improve efficiency/time is not patentably distinct.  It is predictable one having ordinary skill in the art would determine, select, and insert each set of batteries in order to optimize the pitch and pressure characteristics of the cell assembly [0020-0030]
ALTERNATIVE INTERPRETATION: Element 11 is a feature of a battery and constitutes the battery’s first or second wall. In this interpretation the scenarios are No separator selection, single separator selection, or dual separator selection; under MPEP 2144.04 making integral, it is obvious to obviated scenarios of No separator selection, single separator selection of a first dimension, single selection of doubling of the first dimension. Under comprising language, the first battery cell of Kawase including the required heat transfer element of 11 is acceptable. 
Kawase teaches the separator material to be a cooling plate (11) and a thin sheet (44) or as an alternative interpretation, just the thin sheet materials [0088]. It is established that the pitch of the stack as well as pressure therein is controlled by adjusting the separation filled region between cells as well as actively controlling the selection of battery sizes [Fig 11-12; 0090-0097]. Kawase is silent to teach a metal foam pad. 
Cho teaches a separator between battery elements [Abstract]. Cho utilizes a separator heat dissipating member of either metal sheet or metal foam [0014-0015]. The prior art establishes art recognized equivalent material between a metal foam and metal sheet when applied in vehicle applications. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the metal sheet of Kawase to include an alternative obvious material selection to be metal foam as taught by Cho in order to improve thermal management of the system [0014-0015, 0046]. 
Claim 3: Kawase teaches the electrode body of the cells are measured [0090, 0093-0095, Fig 12]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the assembly method of Kawase to include bundle controlling means of separator thicknesses and arrangement of measured cells in order to construct a final battery having the desired bundle pressure.
Claim 6-8: Kawase depicts a system having at least three scenarios of gap accommodation between adjacent cells to be accommodated by separators [Fig 11]. In a 1st interpretation above, three different separator thickness are defined; in a 2nd interpretation two separator thicknesses are explicitly shown with a third thickness being a null separator, it would additionally be obvious to one of ordinary skill in the art to have a fourth scenario of a thickness equaling 3 ply sheets if needed. MPEP 2144.04 Making integral is relied upon to obviate the only and single limitation of the instant claim. The prior art teaches determining, measuring, inserting, and assembling steps [0088-0092; Fig 11]. 
The instant claims should be looked at in a logical manner. The verbiage presented result in a basic arithmetic level calculation and are simple. The prior art teaches a dynamic system the provides actionable ways to adjust the balance between variable electrochemical cell thicknesses and accommodation within a casing whereby the motivation is to account for pressure along the stacking direction and ensure the assembly is steadfast upon completion. The instant claim refers to a non-complex approach to claiming; this is a comparison of a dynamic system versus an iterative system whereby the dynamic system reads on the iterative system through its clear goals to optimize. One having ordinary skill in the art based upon the description and scientific teachings of the prior art would produce a plurality of systems whereby the method iteratively described in these claims would be met. The scope of the prior art overlaps the scope reveled by the instant claim simple math steps. 
A “selecting step” is done whenever the separator material is decided upon. Since the resulting product of Kawase has separators input therein, a separator selection is taught.
Kawase teaches an analysis of battery dimensions [Fig 12] and inserts a separator having a thickness. The thickness of the element defines structurally distinct distances as they are physical and discrete objects. Figure 11 clearly depicts a situation where it is known in the prior art to have 3 separate and distinct thickness separator conditions of thickness; figure 12 teaches a configuration of a discrete separator being utilized to maximize space. One having ordinary skill in the art would be capable of combining the teachings of Figure 11 and 12 to produce an assembly method which optimizes the bundle pressure. It is obvious to internally combine the teaching of Kawase in an effort to reduce the bundle pressure while meeting the stipulate length [0093] by providing a consideration to battery size as well as using variable separator length when applicable [Fig 11-12; Example 5-7]. It is predictable one having ordinary skill in the art would determine, select, and insert each set of batteries in order to optimize the pitch and pressure characteristics of the cell assembly [0020-0030]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the assembly method of Kawase to include bundle controlling means of separator thicknesses and arrangement of measured cells in order to construct a final battery having the desired bundle pressure.
Claim 10: Kawase establishes a first scenario of having a separator of single ply addition and a second scenario of double ply addition between two adjacent cells [Fig 11]. Under MPEP 2144.04 making integral and the level of one having ordinary skill as addressed above, it is obviated to have these plies be two different dimensions as nothing new has occurred and has different, but known machining assembly considerations. Instant claimed third and fourth batteries are the batteries which surround a second dimensioned ply. The selection of the second ply is related to the resulting stack pressure which corresponds to the dimensions of each cell [0010]. The measurement of the cells is previously addressed and would have been performed prior to inserting. The selecting and inserting steps are trivial and required to have resulting structure [Fig 11]. 
Kawase teaches each of the batteries (12) are measured [Fig 12; 0093]. This positively teaches applicant’s measurement of all cells. The identification of a “second cell” is interpreted to be whatever electrochemical cell is adjacent a first cell with only a gap filled by a separator element therebetween. 
Kawase teaches a first embodiment that accommodates for filling a case by utilizing separator thickness differences [Fig 11; 0088-0092]. Kawase teaches an embodiment that accommodates for filling a case by utilizing a varying size of battery cells [Fig 12; 0093-0095]. Other techniques [Fig 6, 8-10] rely on adjustment of the endplate region to accommodate the variability of distances along the stacking direction of the plurality of cells within assembly method. Kawase teaches a battery array length “LT” which is to be met by either a constant sized separator and variable battery dimensions [Fig 12] or by varying separator thickness [Fig 11]. It is obvious to internally combine the teaching of Kawase in an effort to reduce the bundle pressure while meeting the stipulate length [0093] by providing a consideration to battery size as well as using variable separator length when applicable [Fig 11-12; Example 5-7].
Based upon applicant’s arguments, it is important to also make note of MPEP 2144.04 III. Automating a manual activity. Based upon the prior art description of Kawase and one having ordinary skill in the art being at a level of at least a bachelor’s degree in Engineering, the instant claimed invention is not patentably distinct. The instant claimed invention attempts to gain patent coverage for a simple sorting and packing. The prior art teaches mechanisms as well as motivations and therefore the mere automation or adjustments to improve efficiency/time is not patentably distinct.  It is predictable one having ordinary skill in the art would determine, select, and insert each set of batteries in order to optimize the pitch and pressure characteristics of the cell assembly [0020-0030]
Kawase teaches a connection tool (17) to be a single predetermined shape whereby the cell thickness of adjacent units are accommodated by variable length separator features [Fig 11; 0090]. The instant claim amounts to nothing more than saying ‘if the combined thickness is large, use a smaller separator; if the combined thickness is small, use a larger separator’. This analysis is obvious to one having ordinary skill in the art as it is nothing more than accommodating for a fixed desired length. Such feature is taught by the prior art. Additionally, the prior art teaches motivations for controlling the thickness across the stack length that provide scientific backing for obvious to optimize the system having variable cell sizes and separator sizes therein [0090-0097]. 
Claim 13: Kawase teaches a motor vehicle to utilize the invention [0001]. There is NO nexus between the vehicle and the specifics of the invention. It is interpreted that the separator is either 1. The combination of element 11 and element 44 or 2. Only element 44; such interpretation is appropriate under “comprising” language of the instant claim. Kawase teaches a first scenario of no element 44 plies, a second scenario of one element 44 plies, and a third scenario of two element 44 plies; under MPEP 2144.04 making integral, it is obvious to have single object of two ply thickness in order to adjust the machining operation of assembly. The prior art teaches the selection between the above scenarios in order to control the stack pressure [0010; Fig 11]. The predetermined thickness of the cells are taught to be placed into the stack and have their arranged separators placed therebetween [0090].The analysis of selecting the separator thickness is based upon a preset desired stack pressure [0010] which relies heavily on the thicknesses and sum of thicknesses of the batteries. The separators are physical objects and have continuous length and are an object. 
In a first interpretation, element 11 and 44 are interpreted to be the separator of the instant invention whereby element 11 is made integral and has differing dimension in order to meet the pressure demands as set forth by the disclosure of the prior art. These features exist between a first and second cell and are in direct contact with walls of the appropriate cells.
In a second interpretation, element 44 is interpreted to be the separator of the instant invention. In this interpretation, under comprising language, the feature 11 is interpreted to be part of the cell it is in direct contact with and define a wall of that cell. The element 44 would therefore be directly in contact with the walls of adjacent cells. 
Kawase teaches the separator material to be a cooling plate (11) and a thin sheet (44) or as an alternative interpretation, just the thin sheet materials [0088]. It is established that the pitch of the stack as well as pressure therein is controlled by adjusting the separation filled region between cells as well as actively controlling the selection of battery sizes [Fig 11-12; 0090-0097]. Kawase is silent to teach a metal foam pad. 
Cho teaches a separator between battery elements [Abstract]. Cho utilizes a separator heat dissipating member of either metal sheet or metal foam [0014-0015]. The prior art establishes art recognized equivalent material between a metal foam and metal sheet when applied in vehicle applications. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the metal sheet of Kawase to include an alternative obvious material selection to be metal foam as taught by Cho in order to improve thermal management of the system [0014-0015, 0046]. 
Claim 16: Kawase depicts a system having at least three scenarios of gap accommodation between adjacent cells to be accommodated by separators [Fig 11]. In a 1st interpretation above, three different separator thickness are defined; in a 2nd interpretation two separator thicknesses are explicitly shown with a third thickness being a null separator, it would additionally be obvious to one of ordinary skill in the art to have a fourth scenario of a thickness equaling 3 ply sheets if needed. MPEP 2144.04 Making integral is relied upon to obviate the only and single limitation of the instant claim. The prior art teaches determining, measuring, inserting, and assembling steps [0088-0092; Fig 11]. 
The instant claims should be looked at in a logical manner. The verbiage presented result in a basic arithmetic level calculation and are simple. The prior art teaches a dynamic system the provides actionable ways to adjust the balance between variable electrochemical cell thicknesses and accommodation within a casing whereby the motivation is to account for pressure along the stacking direction and ensure the assembly is steadfast upon completion. The instant claim refers to a non-complex approach to claiming; this is a comparison of a dynamic system versus an iterative system whereby the dynamic system reads on the iterative system through its clear goals to optimize. One having ordinary skill in the art based upon the description and scientific teachings of the prior art would produce a plurality of systems whereby the method iteratively described in these claims would be met. The scope of the prior art overlaps the scope reveled by the instant claim simple math steps. 
A “selecting step” is done whenever the separator material is decided upon. Since the resulting product of Kawase has separators input therein, a separator selection is taught.
Kawase teaches an analysis of battery dimensions [Fig 12] and inserts a separator (11+44) having a thickness. The thickness of the element 11+44 define structurally distinct distances as they are physical and discrete objects. Figure 11 clearly depicts a situation where it is known in the prior art to have 3 separate and distinct thickness separator elements between batteries; figure 12 teaches a configuration of a discrete separator being utilized to maximize space. One having ordinary skill in the art would be capable of combining the teachings of Figure 11 and 12 to produce an assembly method which optimizes the bundle pressure. It is obvious to internally combine the teaching of Kawase in an effort to reduce the bundle pressure while meeting the stipulate length [0093] by providing a consideration to battery size as well as using variable separator length when applicable [Fig 11-12; Example 5-7].
Kawase teaches a final product to meet the length LT and optimize the bundling pressure [0093]. The optimization of bundling is obviated to utilize at least two metrics, separator into similar sized cells [Fig 12] and variable separator material distances between adjacent cells [Fig 11]. Kawase teaches a specific spacing configuration where there are at least three different spacer distances between adjacent cells [Fig 11]; it is further interpreted that the number of spacer elements (44) are not limited, but would result in inefficient packing density. Figure 11 clearly shows three dimensions of spacers while Figure 12 clearly shows at least three different thickness of cells. Optimization of known thicknesses to fill a known volume is well within the math capabilities of one having ordinary skill in the art at the time of filing; one having ordinary skill in the art is an engineer which understands complex differential equations and therefore could handle the simple arithmetic required to fill a volume of a casing.  It is predictable one having ordinary skill in the art would determine, select, and insert each set of batteries in order to optimize the pitch and pressure characteristics of the cell assembly [0020-0030]
Claim 17: Kawase teaches the separator to fill the gap of variable thickness whereby with the plurality of batteries the array length of LT is filled [Fig 11-12; Example 5-7].
Claim 20: Kawase teaches a battery assembly [Fig 4; 0068]. This comprises a battery electrode material within a container. Such reads on the instant recitation of “pouch”.
Claim 24: Kawase teaches a battery module with a plurality of unit cells [0001] whereby a first and battery are interpreted to read on the cells having a common connecting element (17) with variable spacing elements therebetween [Fig 11]. The array of the module include a plurality of battery cells that have adjacent battery cells whereby they are connected with their own element 17 [Fig 11]. The prior art obviates a construction utilizing variable void accommodating features as well as battery measuring and sorting [Fig 11-12; 0090-0097]. It is predictable one having ordinary skill in the art would determine, select, and insert each set of batteries in order to optimize the pitch and pressure characteristics of the cell assembly [0020-0030]

Claims 4, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawase et al (PGPUB 2010/0190049) and Cho et al (PGPUB 2013/0071718) as applied to claim 1, 13 above, and further in view of Ogden et al (PGPUB 2015/0217475).
Claim 4, 19: The instant claim is silent to recite a scope limiting active step to the instant claim. A thickness is inherent to the cells. The measuring step is not defined to be prior or after assembly. There is no nexus between the clause of claim 3 and the instant invention of the claim. 
Alternatively, Kawase teaches a measuring of the electrode body [Fig 15-16; 0027-0029]. The instant claim pertains to a scanning machine which is nothing more than automating a process that can be done by manual activity. MPEP 2144.04 III. The activity of automating a process does not alone impart patentability. Kawase teaches a combination of relating the thickness of the battery cell to an amount of spacing required between unit cells.
Alternatively, Hass teaches a system, method, and computer system [Abstract]. An object is labeled with a QR code or barcode, applicant’s machine-readable indicator [0073]. An assembling apparatus utilizes the QR code to assemble the system per pre-programmed requirements [0074]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the battery of Kawase to include barcodes and assembly machines as taught by Hass in order to automate an activity that could be performed by hand in order to improve efficiency. Providing a QR code allows for the different steps of measuring to include a labeling step whereby the device can be recognized later and the information read from a machine. QR codes are not necessary when assembling by hand because a human cannot read QR code, scanning a QR code to get a measurement, using a machine in real time, or using a ruler are all obvious variants of the same step.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343. The examiner can normally be reached M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723